Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 6/28/2021, wherein claims 13-20,35,37-47 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/28/2021 has been entered.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19,40-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, “the respective longitudinal axis of each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures” is lacking antecedent basis because applicant previously claims “each of the core yarns of each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures has a respective longitudinal axis”. This rejection would be overcome if the claim is amended so as to recite “

All remaining claims are rejected as depending on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13,14,18,20,35,37,38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (U.S. 20130136892) in view of Berr (U.S. Patent No. 725821).
Regarding claim 13, Ozawa teaches an insulating garment (1)(figs. 1,2)(para. 59), the garment including: an inner layer (2b); an outer layer (2a); a first coupling line (6); a second coupling line ( C, see annotated fig. below); and an insulating layer (8) disposed intermediate the inner layer (2b) and the outer layer (2a)(fig. 2), the insulating layer consisting: a first bundle structure (8 in A, see annotated fig. below); a second bundle structure (8 in B, see annotated fig. below) (paras. 45,46); and a plurality of other bundle structures (8 in H,H1), wherein each of the first and the second bundle structures comprises a plurality of yarn strands(para. 31)(para. 49)(fig. 2), each yarn strand includes a core yarn (42)(fig. 10) and a plurality of at least one of tendrils and spirals (41) around the core yarn (42)(para. 58), wherein the first bundle structure is disposed laterally adjacent the second bundle structure (fig. 1),  wherein the first bundle structure, the second bundle structure, and the plurality of other bundle structures are disposed intermediate the inner layer and the outer layer (fig. 2) wherein each of the plurality of other bundle structures has a plurality of yarn strands (para. 31)(para. 49)(fig. 2), each yarn strand of the other bundle structures including a core yarn (42) having a plurality of at least one of tendrils and spirals (41) around the core yarn (42) of each of the plurality of other bundle structures (para. 58), the tendrils and the spirals provide loft and insulation (polyester, nylon and polypropylene are considered to be materials that provide insulation) (paras. 32,41,49), and each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures has a respective longitudinal axis (D,E, longitudinal axes of H,H1 respectively),  wherein the respective longitudinal axis of each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures is spatially discontiguous in at least two dimensions relative to each respective longitudinal axis of each other one of the first bundle structure, the second bundle structure, and the plurality of other bundle structures (bundle structures are not overlapping, fig. 1), wherein the first and the second coupling lines are each transverse to each respective longitudinal axis of each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures (fig. 1), each of the first and second coupling lines securing the first and second bundle structures (fig. 2), wherein the first and the second coupling lines are separated by a predetermined distance (figs. 1,2) with each of the first bundle structure, the second bundle structure, and the plurality of other bundle structures held side by side by the coupling lines (figs. 1,2), and teaches that not all of the seam (quilt) lines 4, 5, 6, 7a-7c are essential, but they can be omitted suitably (para. 46); but doesn’t  specifically teach the first and second bundle structures not being completely isolated one from the other such that the at least one of the tendrils and the spirals of both of the first and second the bundle structures at least partially fill the space between the plurality of yarn strands of the first and second bundle structures, wherein no coupling secures the inner layer to the outer layer between the first and second coupling lines such that there is no isolation between the first bundle structure and the second bundle structure between the first and second coupling lines.
Berr teaches a similar invention (fig. 1) wherein bundle structures (2) are disposed between an outer layer and an inner layer (A,A’) and coupling lines (stitches 3) to hold the bundle structures in place extend only in one direction (horizontally, fig. 1) in order to save time in manufacturing (pg. 1, lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the insulating garment of Ozawa without 7a-7c of Ozawa such that the first and second bundle structures are not being completely isolated one from the other, wherein no coupling secures the inner layer to the outer layer between the first and second coupling lines such that there is no isolation between the first bundle structure and the second bundle structure between the first and second coupling lines in view of Berr in order to save time in manufacturing (pg. 1, lines 50-55 of Berr). The at least one of the tendrils and the spirals of both of the first and second the bundle structure of the Ozawa/Berr combined reference would  at least partially fill the space between the plurality of yarn strands of the first and second bundle structures because there is no structure separating the two bundle structures.

    PNG
    media_image1.png
    621
    757
    media_image1.png
    Greyscale

Regarding claim 14, the Ozawa/Berr combined reference the first bundle structure (8 in A) is received by a first bundle channel (space between 2a,2b at A), such that the longitudinal axis of the first bundle structure is substantially parallel with a first bundle channel longitudinal axis (figs. 1,2)(para. 48).
Regarding claim 18, Ozawa further teaches the yarn can have a length  in a range of several tens of centimeters to several hundreds of thousands of meters or more which can be folded or cut to a  predetermined length to create the bundles (para. 45), however the Ozawa/Berr combined reference doesn’t specifically teach each of the plurality of yarn stands of each the first and second bundle structures includes at least 30 yarn strands.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the plurality of yarn stands of each the first and second bundle structures of the Ozawa/Berr combined reference to include at least 30 yarn strands in order to provide desired heat properties, loft and filling for the garment. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art (Yarn length of Ozawa), discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)).
Regarding claim 20, the Ozawa/Berr combined reference further teaches a plurality of bundle channels (space between 2a,2b at A, space between 2a,2b at B) is configured and arranged to at least partially stabilize a distribution of a plurality of bundle structures (8 in A, 8 in B, 8 in H,H1), which include the first and the second bundle structures (8 in A, 8 in B), received by the plurality of bundle channels (space between 2a,2b at A, space between 2a,2b at B) prior to securing the first and the second coupling lines (paras 45,46)(fig. 2 shows stitching extending over 8, therefore the first and the second bundle structures  were received by the plurality of bundle channels prior to securing the first and the second coupling lines. Furthermore, It is noted that “the first and the second bundle structures received by the plurality of bundle channels prior to securing the first and the second coupling lines” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. the Ozawa/Berr combined reference discloses the structural limitations as claimed above.
Regarding claim 35, the Ozawa/Berr combined reference further teaches the first and second coupling lines (6 and C) are quilting stitch lines (para. 46).
Regarding claim 37, the Ozawa/Berr combined reference further teaches the inner layer and outer layer each have a top edge (G, see annotated fig.), bottom edge (F, see annotated fig.), left edge (I, see annotated fig.) , and right edge (J, see annotated fig.); a plurality of coupling lines (C, 6, coupling line adjacent F)(figs. 1,2) (para. 46)secure the inner layer and outer layer to one another and extend between the left edge and the right edge (figs. 1,2), each coupling line of the plurality of coupling lines extending across each core yarn of the plurality of yarn strands of the first and second bundle structures (figs. 1,2, para. 46); and wherein no coupling secures the inner layer to the outer layer between adjacent coupling lines of the plurality of coupling lines such that there is no isolation between the first bundle structure and the second bundle structure between any of the coupling lines of the plurality of coupling lines (as modified by Berr per claim 13).
Regarding claim 38, the Ozawa/Berr combined reference shows effect yarn (11,31,41) having a length greater than a separation between one yarn strand and another (fig. 2) but doesn’t specifically teach the at least one of the tendrils and the spirals have a length that is greater than a separation between the first bundle structure and the second bundle structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the at least one of the tendrils and the spirals of the Ozawa/Berr combined reference have a length that is greater than a separation between the first bundle structure and the second bundle structure in view of Ozawa in order to avoid cold spots and provide even insulation and padding.
Regarding claim 39, the Ozawa/Berr combined reference shows effect yarn (11,31,41) extending completely across a separation between one yarn strand and another (fig. 2) but doesn’t specifically teach the at least one of the tendrils and the spirals extend completely across a separation between the first bundle structure and the second bundle structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the at least one of the tendrils and the spirals extend completely across a separation between the first bundle structure and the second bundle structure in view of Ozawa in order to avoid cold spots and provide even insulation and padding.

 Claims 15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (U.S. 20130136892) in view of Berr (U.S. Patent No. 725821) and further in view of Reuben (U.S. Patent No. 5799600).

Regarding claim 15, the Ozawa/Berr combined reference doesn’t specifically teach the predetermined distance is based on at least a loft of the plurality of yarn strands.
Reuben teaches a similar invention (10)(figs. 1 and 2) wherein the distance between stitch lines is based on the filling material (col. 3, lines 24-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the predetermined distance based on at least a loft of the plurality of yarn strands of the Ozawa/Berr combined reference in view of Reuben in order to provide appropriate stabilization to the yarn strands depending on their bulkiness.
Regarding claim 16, the Ozawa/Berr combined reference doesn’t specifically teach the predetermined distance is between 2 and 4 inches.
Reuben teaches a similar invention (10)(figs. 1 and 2) wherein quilt stitching lines spaced apart 3-7 inches (col. 3, lines 23-40)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the predetermined distance of the Ozawa/Berr combined reference between 2 and 4 inches in order to appropriately secure the fill material to avoid unwanted shifting and to provide for varying quilt pattern size and quality of fill (col. 3, lines 23-40 of Reuben). Furthermore, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 40-47 depend from claim 19 and therefore would be allowable if the rejection of claim 19 is overcome.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered. 

The specification amendment filed 6/28/2021 is accepted.

Regarding applicant’s argument that Ozawa and Reuben are not alleged to teach that no coupling secures the inner layer to the outer layer between the first and second coupling lines such that there is no isolation between the first bundle structure and the second bundle structure between the first and second coupling lines, as recited by amended independent claim 13 and therefore the rejection of claim 13 should be withdrawn, the examiner contends that Ozawa is combined with Berr to teach this limitation as outlined above.
Applicant’s arguments with respect to claim 19 have been fully considered and are persuasive however claim 19 is rejected under 112(b) as outlined above. If claim 19 were amended to overcome the 112(b) rejection, it would be allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/             Examiner, Art Unit 3732 

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732